Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 3-4, the claims are indefinite because it is unclear if the recitation of “slide bearing” refers to the same “slide bearing assembly” previously recited in claim 1. As best understood, it is assumed the slide bearing of claims 3-4 is the slide bearing assembly of claim 1. 
In regard to claim 14, the claim is indefinite because it appears to be reciting the step of thermally expanding or contracting the structure. However, this is not an active step in the method of the invention. According to applicant’s disclosure, expansion or contraction of the structure happens due to changes in weather, and are not purposely induced as suggested by the claim.  The examiner acknowledges paragraph [0018] of applicant’s disclosure where the same claim language is utilized. However, the examiner contends that the invention does not 
In regard to claim 18, the claim is indefinite because it appears to be reciting the step of actively forcing the growth of the structure. Similarly as explained above for claim 14, the structure is not forced to grow by a worker or external force, but rather grows as a result of weather changes, thus it is unclear how is the structure forced to grow as a method step.
In regard to claim 20, the claim is indefinite because it recites the structure exhibits growth when cooled. However it is well known in the art that when metal structures are cooled the contract (opposite of growing) as noted in [0088] of applicant’s disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacBain US 2018/0058500 A1).
In regard to claim 1, MacBain teaches a movable long-span structure comprising: at least one movable long-span assembly (28);

a plurality of second transport devices (32) engaged with a second region of the at least one long-span assembly (26 –bottom side of fig. 6 as presented), wherein the second region is spaced a distance from the first region (see fig. 6); and
a plurality of slide bearing assemblies (50), wherein each of them secure one of the plurality of second transport devices (fig. 10) to the at least one long-span assembly and enables movement of the second region of the at least one long-span assembly relative to the first region thereof (see [0052]). 
In regard to claim 2, MacBain teaches the claimed invention wherein each of the plurality of first transport devices is a first bogie (carriage 34) and each of the second ones is a second bogie (carriage 32), and wherein the movable long-span structure further comprises:
a first and a second rail parallel to each other (26s –see fig. 6),
wherein the plurality of first bogies is engaged with the first rail and each of the plurality of second bogies is engaged with the second rail (see [0047-0048]); and
wherein the plurality of first and second bogies are actuatable to move the at least one long-span assembly in one of a first direction and a second direction (see [0047-0049]).
In regard to claims 3 and 10, MacBain teaches the claimed invention wherein each of the plurality of second transport devices (bogies) comprises:

one or more wheel assemblies (drive systems) (44) provided on the body (see fig. 8) and being actuatable to move the body in one of a first and second direction along a pathway (see [0051]); and
a slide bearing (bearing assembly) (52) engaged in part with the body (via 60) and in part with the at least one long-span assembly (via 54).
In regard to claims 4 and 11, MacBain teaches the claimed invention wherein the slide bearing comprises: 
a lower bearing plate (64) fixedly engaged with the body (via 60); and
a upper bearing plate (52) fixedly engaged with the at least one long-span assembly (via 54); wherein the upper bearing plate is configured to slide relative to the lower bearing plate.
In regard to claims 5 and 12, MacBain teaches the claimed invention wherein a movement axis of one or both of the lower bearing plate and upper plates is oriented at right angles to the longitudinal axis of the body (see fig. 8 showing the extend of the longitudinal body (from 56 to 56) –Note that the plates provide movement in an axis extending into and out of the page thus perpendicular to the longitudinal axis of the body).
In regard to claim 7, MacBain teaches a system (figs. 5-7) for moving a long-span structure (28) relative to a base member (22); said system comprising:
at least one first bogie (34) engaged proximate a first end of a long-span structure and movable along a first track (26 –top track as seen in fig. 6); and 

wherein the first and second ends of the long span structure are spaced laterally apart from each other (see fig. 6 and 7); and the first track and the second track extend longitudinally (shown in fig. 6); and wherein each of the at least one second bogie includes a slide bearing assembly (50) interposed between a body of the at least one second bogie (42) and the long-span structure (40 –see [0050]).
In regard to claim 8, MacBain teaches the claimed invention wherein the at least one first and second bogies are actuatable to move in unison along the first and second tracks in a first and second longitudinal directions and thereby move the long-span structure (28) relative to a base member (24) in the first and second longitudinal directions.
It is noted that claim 8 is taught by MacBain as disclosed in [0047-0049] and the figures.
In regard to claim 9, MacBain teaches the claimed invention wherein the bearing assembly includes a lower bearing plate (64) engaged with the body (via 60) and a upper bearing plate (52) engaged with the at least one long-span structure (via 54); and wherein the upper bearing plate slides laterally relative to the lower plate as the long-span structure undergoes one of thermal expansion or contraction (see [0002], [0048] and [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacBain.
In regard to claim 6, MacBain teaches the claimed invention further comprising one of a low-friction material and a friction reducing surface applied to an upper surface of the lower plate (first layer of 80) and the other of the low friction material and the friction-reducing surface applied to a lower surface of the upper bearing plate (second layer of 80 –see [0063]). 
It is noted that MacBain does not explicitly recite each of the one or more layers of 80 is attached to the upper and lower plates respectively, however, one of ordinary skill in the art would have found it obvious to apply each layer to each of the plates so as to facilitate the sliding motion between the plates as provided by MacBain.
In regard to claim 13, it is noted that the structural limitations being claimed in claim 13 have been addressed and rejected in the above rejections of claims 1-6 therefore the claimed method steps are obviously necessitated by the device of MacBain because the rails are mounted to the support structure as seen in figs. 5-6, the bogies or transport devices are engaged on the rails respectively, the first transport devices are fixedly secured and the second transport devices are secured as claimed; the transport devices are actuated and moved along the rails as claimed. 
In regard to claim 14, MacBain teaches, as best understood, that the long-span structure can thermally expand and contract ([0002] and [0054]) and the bearing plates slide laterally with respect to the rail (see [0058]).
In regard to claim 15, MacBain teaches the slider plate slides in first and second directions when the structure thermally expands and contracts (see [0045] and [0048] and [0052]).
In regard to claims 16 and 17, MacBain teaches that the first transport devices are fixedly connected to the structure while the second ones are “release carriages” (see [0050]) thus preventing lateral movement of the first region of the structure while allowing lateral movement of the second region (see also fig. 4).
In regard to claim 18, MacBain teaches that that the first transport devices are fixedly connected to the structure while the second ones are “release carriages” (see [0050]) that allow for the free end to move when the structure expands (due to heat) or contracts (due to cold) as illustrated in fig. 4. Thus, as best understood, this forces growth of the structure as claimed.
In regard to claims 19 and 20, the examiner takes the position that it is well known in the art that temperature changes result in expansion and contraction of a structure. Thus, it would have been obvious to one of ordinary skill in the art that the structure of MacBain grows or shrinks with the structure is heated and cooled respectively.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633